DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 2, 4-7, 9, 14-16, 18, 20, 22-24, 31, 32, and 34-43 are pending. 
Claims 3, 8, 10-13, 17, 19, 21, 24-30, and 33 have been canceled.
The foreign priority application No. 2,794,290 filed in Canada on October 22, 2012 has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or 
The specification of the instant application needs to be amended to include under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a 35 USC 371 National Stage filing of International Application No. PCT/CA2013/050793 filed on October 21, 2013, which claims the benefit of priority to application No. 2,794,290 filed in Canada on October 22, 2012.

Claim Objections
Claims 34-36 are objected to because of the following informalities:  
Claim 34 should be amended to recite “the active substance is an olivine-type lithium-containing transition metal phosphate compound”. 
Par.0047-0048 of the specification of the instant application show that a lithium- containing compound, a phosphorus-containing compound, and a transition metal-containing compound are used as components of the active substance, and lead to an olivine-type lithium-containing transition metal phosphate active substance.
Claim 35 is objected to as being dependent on the objected claim 34.
Claim 36 should be amended to recite “The method of claim 1, wherein the conductive carbon material comprises at least two types of fibrous carbon material, and the types of fibrous carbon material are of different sizes” (see par.0040 of the specification).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites “electrode of claim 34”. However, claim 34 refers to a method.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 35.
Claim 37 depends on claim 14 and recites “the second type of the fibrous carbon material has a length of about 500 nm”.
However, claim 14 recites that the second type of fibrous material has a length of about 5,000 to 10,000 nm.
The value recited in claim 37 is outside the range in claim 14. 
It is not clear if fibrous carbon material with a length of about 500 nm is included in addition to fibrous material with a length of about 5,000 to 10,000 nm and a diameter of 5 to 15 nm as second type of fibrous material.
Therefore, it is not clear what is the joint inventor claiming as the invention in claim 37.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 32 recites the limitation “electrode material of claim 31”. However, claim 31 recites an electrode comprising a material obtained by a certain method.
Therefore, claim 32 fails to include all the limitations of claim 31.
Claim 37 depends on claim 14 and recites “the second type of the fibrous carbon material has a length of about 500 nm”.
However, claim 14 recites that the second type of fibrous material has a length of about 5,000 to 10,000 nm.
The value recited in claim 37 is outside the range in claim 14, so claim 37 fails to further limit claim 14.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 31, 32, 41, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawasaki et al. (US 2012/0258363) in view of Lee et al. (US 2010/0243964).
The examiner would like to note that claims 24 and 31 are product-by-process claims. Even though the claims are directed to a process, the patentability is given by the product itself. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). (MPEP 2113. I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS)
The burning step (c) leads to a carbon layer, as shown in par.0008 of the specification of the instant application.

An electrode including an electrode material comprising a core which is a composite of an active material and conductive carbon materials (carbon black and at least one fibrous carbon material) and a carbon surface layer meets the limitations of claim 31.
Kawasaki et al. teach a positive electrode material formed by simultaneously integrating fibrous carbon, carbon black, and olivine-type iron phosphate (par.0026), but fail to teach a carbon surface layer.
Lee et al. teach an active material, which comprises a core (10) and a carbon layer (20)(fig.2, par.0012, par.0015-0016).
The core (10) is a composite material (see fig. 2, par.0023), and it may comprise a carbonaceous material (par.0062).
The carbon layer (20) provides electrical conductivity (par.0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide a carbon layer on the positive electrode material of Kawasaki et al., in order to improve the electrical conductivity of the electrode material.
The electrode material of Kawasaki modified by Lee is equivalent to the material of claim 24.
A positive electrode including the electrode material of Kawasaki modified by Lee is equivalent to the electrode in claim 31.

With regard to claim 41, Lee et al. teach that the carbon layer (20) may comprise amorphous carbon (par.0065).
Claim 43 refers to step (c) of the method of making the electrode material. This step does not add any patentable weight to a product claim.
Therefore, positive electrode including the electrode material of Kawasaki modified by Lee is equivalent to the electrode in claim 43.

Allowable Subject Matter
Claims 1, 2, 4-7, 9, 14-16, 18, 20, 22, 23, 38-40, and 42 are allowed.
The prior art does not teach the method of claim 1 of the instant application.

Response to Arguments
Applicant’s arguments, see the Remarks filed on October 25, 2021 and the Interview Summary dated October 22, 2021, with respect to the rejection of claims 1-2, 4-7, 9,14-16, 18, 20, 22-24, 31-32 and 34-43 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20100078591 (SANO) in view of US 20120214070 (YAMAMOTO) have been fully considered and are persuasive.  The rejection has been withdrawn. 
However, new grounds of rejection for claims 24, 31, 32, 35, 37, 41, and 43 are shown in paragraphs 7-12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722